FROB lZC

Report Date: December 31, 2018

[61'16]
United States District Court rare '~'T'l'r.
U.S. D|STR$CT COUT`!T

EAZ`TIERN D|STR|CT OF W»"\SH|NGTON

for the ,_

JAN 0 2 2913
Eastern District of Washington SEAN F. mower cte§<EPUW

spotd\'iiém§o~
Petition for Warrant or Summons for Offender Under Supervision
Name of Offender: Eric Lynn Heartburg Case Number: 0980 2:04CR00061-WFN~1

Address of Offender: 3827 East 4"‘ Avenue, Spokane, Washington 99202

Name of Sentencing Judicial Officer: The Honorable Wm4 Fremming Nielsen, Senior U.S. District Judge

Date of On'ginal Sentence: lime 14, 2004

Original Offense:

Original Sentence:

Revocation
Sentence:
(August 13, 2018)

Asst. U.S. Attorney:

Defense Attorney:

Armed Bank Robbery, 18 U.S.C. § 2113(a) and (d}; Use of a Fireann During a Crime
ofViolence, 18 U.S.C. § 924(c)(l)

Prison - 120 months; Type of Supervision: Supervised Release
TSR ~ 36 months

Prison - 20 days;
TSR - 34 months

Stephanie A. Van Marter Date Supervision Comrnenced: August 27, 2018

F ederal Defender’s Oflice Date Supervision Expires: June 26, 2021

 

PETIT[ONING THE COURT

To issue a warrant

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number

Nature of Noncompliance

 

1

Standard Condition # 2: After initially reporting to the probation office, you will receive
instructions from the court or the probation officer about how and when you must report to
the probation officer, and you must report to the probation officer as instructed

Supporting Evidence: Mr. Heartburg is alleged to have violated standard condition number
2 by failing to report to the undersigned officer as directed on December 28, and 31, 2018.

On December 26, 2018, the undersigned officer sent Mr. Heartburg a text message. He
responded he was unable to talk right now. He further advised he was currently in drug and
alcohol treatment at Pioneer Human Serviccs.

On December 27, 2018, thc undersigned attempted to contact Mr. Heartburg on the phone
and there Was no answer. The undersigned also sent Mr. Heartburg a text message directing
him to contact this officer After no rcsponse, another text message was sent to Mr.

Probl 2C

Re: Heartburg, Eric Lynn
December 31, 2018

Page 2

Heartburg directing him to report to the probation office on December 28, 2018, at 8:30 a.m.
He failed to report.

On December 31, 2018, the undersigned officer attempted to contact Mr. Heartburg at his
address of record. The undersigned officer contacted another resident of the home and it
was disclosed Mr. Heartburg has not been at the residence for a couple of weeks. The
undersigned’s business card was left with written instructions for Mr. Heartburg to report
by 2 p.m on December 31, 2018. Mr. Heartburg again failed to report.

Mr. Heartburg’s current whereabouts are unknown at this time and it appears he has
absconded from supervision Multiple voice mails and text messages were sent without a
response from Mr. Heartburg.

On August 27, 2018, Mr. Heartburg’s conditions of supervision were reviewed with him,
relative to case number 2104CR00061-WFN-1. He signed his conditions, acknowledging an
understanding of his conditions, to include standard condition number 2, requiring him to
report to the probation officer.

Staodard Condition # S: You must live at a place approved by the probation officer. If you
plan to change where you live or anything about your living arrangements (such as the
people you live with), you must notify the probation officer at least 10 days before the
change. If notifying the probation officer in advance is not possible due to unanticipated
circumstances, you must notify the probation officer within 72 hours of becoming aware of
a change or expected change

Suggorting Evidence: Mr. Heartburg is alleged to have violated standard condition number
5 by failing to notify the undersigned officer of a change in his living situation.

On December 31, 2018, the undersigned officer attempted to contact Mr. Heartburg at his
residence of record. A resident informed the undersigned officer that Mr. Heartburg has not
stayed at the residence for “a couple of weeks.” It was also reported Mr. Heartburg had not
stayed at the residence since the last time the undersigned contacted Mr. Heartburg at the
residence, which was on December 18, 2018. The resident didn’t know oer. Heartburg’s
current whereabouts

On August 27, 2018, Mr. Heartburg’s conditions of supervision were reviewed with him,
relative to case number 2:04CR00061-WFN-1. He signed his conditions, acknowledging an
understanding of his conditions, to include standard condition number 5, requiring him
notify the undersigned officer prior to any change in his residence

Standard Condition # 9: If you are arrested or questioned by a law enforcement officer,
you must notify the probation officer within 72 hours.

Supgorting Evidence: Mr. Heartburg is alleged to have violated standard condition number
9, by failing to notify the undersigned officer of his law enforcement contact on December
24, and 27, 2018.

ProhllC

Re: Heartburg, Eric Lynn
December 31, 2018
Page 3

On December 24, 2018, Spokane County Sheriff’ s deputies conducted a traffic stop after Mr.
Heartburg ran a red light. Mr. Heartburg was cited for 3"1 degree driving without a license.
On December 24, 2013, the undersigned officer received a voice mail from the Spokane
County Sheriffs deputy advising the undersigned officer of his contact with Mr. Heartburg.

On December 27, 2018, Mr. Heartburg was again contacted by Washington State Patrol after
being pulled over on a traffic violation A passenger in Mr. Heartburg’s vehicle was arrested
after attempting to provide a false name.

At no time did Mr. Heartburg make any attempt to contact the undersigned officer to report
his contact with law enforcement on December 24, and 27, 2018.

On August 27, 2018, Mr. Heartburg’s conditions of supervision were reviewed with him,
relative to case number 2:04CR00061-WFN~1. He signed his conditions, acknowledging an
understanding of his conditions, to include standard condition number 9, requiring him to
notify the probation officer within 72 hours of being arrested or questioned by law
enforcement

The U.S. Probation Offrce respectfully recommends the Court issue a WARRANT requiring the offender to
appear to answer to the allegation(s) contained in this petition.

I declare under penalty of perjury that the foregoing is true and correct

Executed on: 12/31/2018

 

s/Corey M. McCain

 

Corey M. McCain
U.S. Frobation Officer

 

THE COURT ORDERS

No Action
The Issuance of a Warrant
The Issuance of a Summons

Other

|_l
\__l

§

|_l
il

2 27/1/2,\_

Signature of Judicial Officer

//e%/ 7

 

Date

